Citation Nr: 1317582	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-37 268	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of right knee injury/meniscal tear.

4.  Entitlement to an initial compensable evaluation for service-connected scarring associated with residuals of right knee injury/meniscal tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in part denied service connection for hearing loss and a left shoulder disorder, and granted service connection for a right knee disorder with scarring.  Although the RO classified the right knee disability as including the scarring on an April 2009 statement of the case, it separately assigned a noncompensable rating for the scarring in the December 2008 rating.  Thus the Board finds it appropriate to list this issue as a separate issue from the knee disorder on appeal.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss, which he asserts is due to noise exposure in service.  He served in the United States Navy aboard an aircraft carrier, including on the flight deck.  (The RO has granted service connection for tinnitus based on in-service noise exposure.)  However the audiology test reports throughout service (including prior to separation in October 2008) do not meet the VA definition for impaired hearing.  38 C.F.R. § 3.385 (2012).  

Even though disabling hearing loss may not have been demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  

Since his discharge in November 2008, there is no evidence of any treatment or evaluation for hearing loss.  Nevertheless, given the Veteran's contentions that he is presently experiencing loss of acuity that he attributes to his military service, the Board finds that a VA examination is indicated to ascertain whether he now experiences impaired hearing that is traceable to the conceded in-service noise exposure.  

Regarding the left shoulder claim, the Veteran contends that he has a current disability of the left shoulder, and has described it as being "popped out of place" since he was in the service for 2 years.  See January 2009 notice of disagreement (NOD).  The pre-discharge October 2008 examination is noted to have been undertaken by internal medicine, not by orthopedics, and did not render a diagnosis of a left shoulder disorder, although the Veteran described it as going out in August 2008 when lifting weights.  A review of the treatment records also discloses that he injured the left shoulder in a motor vehicle accident in December 2008.  Given this history and complaints of pain and claimed dislocation in service, an orthopedic VA examination should be conducted to ascertain the nature and etiology of his claimed left shoulder disorder.  

Regarding the service connected right knee disorder currently evaluated as 10 percent disabling, the Board finds that the most recent examination of this disorder was done in October 2008, when the Veteran was still on active duty.  This examination is problematic in that it describes the Veteran as having had a right knee replacement since March 2008.  However review of the service treatment records discloses that in March 2008 he underwent revision of an ACL repair with removal of a tibial fixation screw.  There is no evidence of total joint replacement shown in the service records; thus, the reliability of this examination is called into question.   

Moreover, the Board notes that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  As the Veteran was last afforded a VA examination more than four years ago while on active duty with no examination done after service, an examination must be scheduled to address the severity of his service-connected right knee disorder, including any scarring.  

Finally the Board notes that the Veteran notified the VA that he was moving to St. Petersburg, Florida in March 2009.  It is not clear if he is currently receiving VA treatment there.  In any event, he should be contacted and be provided an opportunity to apprise the VA of any treatment for his claimed disorders since service.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be contacted and requested to identify all VA and non-VA treatment related to any hearing loss, left shoulder disorder, right knee disorder, and/or scar of the right knee since his discharge from service.  After obtaining appropriate authorization, the AOJ should request pertinent treatment reports which are not currently of record.  Any records obtained should be associated with the claims folder.  

2.  Thereafter, the Veteran should be scheduled for a VA audiological examination to determine the nature of any hearing loss.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should be requested to provide an opinion as to whether the veteran currently has impaired hearing in accordance with 38 C.F.R. § 3.385.  If so, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any current hearing impairment is related to the Veteran's active service and/or the result of noise exposure therein.  All findings, and the reasons and bases therefore, should be set forth in a clear manner in the examination report. 

3.  The AOJ should also schedule the Veteran for a VA orthopedic examination to determine the nature of any current left shoulder disability, and to obtain a medical opinion as to whether any such disorder is related to military service.  The examiner should also determine the extent of the Veteran's service-connected right knee disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all symptomatology found.  

(a) Following review of the claims file and examination of the Veteran, the examiner should clearly identify any left shoulder disorder(s) found.  For any disability found, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to any incident of service.  The service treatment records that address injury to the left shoulder in December 2006 and his complaints of left shoulder problems on pre discharge examination in October 2008 must be considered as well as the post-service lay and medical evidence pertinent to this matter.  A complete explanation for all opinions expressed should be provided. 

(b) Following review of the claims file and examination of the Veteran, the examiner should address pertinent medical complaints, symptoms, and clinical findings regarding the service-connected right knee disorder, and note:  

Whether the Veteran does or does not have recurrent subluxation or lateral instability of the right knee; the presence and extent of arthritis of the right knee shown by X-ray, or manifestations of any surgery shown by X-ray; the active and passive range of motion of the right knee in degrees.  The examiner also should comment on the functional limitations caused by the Veteran's service-connected right knee disability.  It is also requested that the examiner address the following questions.  Does the right knee disability cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy?  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings, whether any pain is visibly manifested upon palpation and movement of the knee, and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the knee due to pain attributable to the service-connected disabilities.  All functional losses due to pain, weakness, etc. should be equated to additional loss of motion (beyond what is demonstrated clinically).  This should be done for both flexion and extension.

(c) The scarring of the right knee should be examined and the examiner should indicate the nature of the scarring related to the Veteran's right knee and expressly give the extent of scarring in square inches or centimeters, should indicate whether the Veteran's scarring is unstable (that is, frequent loss of covering of skin over the scar), deep, superficial (that is, not associated with underlying tissue damage), or painful on objective demonstration, and whether the scarring results in weakness, limits the function of, or causes limited motion of, the affected part.  The limitation of function should be specifically described.

4.  Thereafter, the AOJ should ensure that the instructions of this remand have been met.  Upon re-adjudication of the claims on appeal, if a benefit sought remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

